Title: From George Washington to Samuel Lewis, 1 February 1784
From: Washington, George
To: Lewis, Samuel



Sir,
Mount Vernon 1st Feby 1784

After an absence of near nine years I am returned to my own home again, & am begining to look into my private concerns, which have undergone an almost total suspension during that period.
In my researches after papers, I find Memorandums of warrants, which had been put into the hands of the Surveyor of Bottetourt to execute; particularly one in my own right, under the Royal Proclamation of 1763 for 5000 acres, which appears

to have been executed in part on the 6th of Novr 1774 by a survey for 2950 on the Great Kanhawa, adjoining to (what is commonly called) the Pokitellico Survey for 21,941, acres. And in a Letter of the 15th of Feby 1779, from Genl Lewis (whose death I sincerely regret) I find a paragraph containing these words:
“With regard to what you ask respecting Lands, no patents have been granted for any by the Proclamation of 63, but one which Doctr Connelly obtained by favor of Lord Dunmore, tho’ there seems no doubt of our obtaining such rights, as soon as the Land office be opened, which is expected next meeting of the Assembly. The burning Spring is surveyed in your & my names, I shall put the plat in the office, when opened, with some others I have in readiness. It will, for the quantity, make a good stock place, as a great proportion may be turned into meadow. The ground off the river, from the mouth of Cole river up, & particularly about the burning Spring is very high, uneven & barren, so much so that no Settlement can be made off the low-grounds of the river.”
I have now to beg the favor of you Sir, to give me such further information respecting the application of my warrants which have come into your office, as it may be in your power to do; & to inform me at the same time whether the Survey of 2950, acres made for my benefit, has ever been returned to the Secretarys office: Also, whether a patent for the Tract including the burning Spring has ever been obtained—for what quantity of acres—what improvements are on it, with such other particulars as may be interesting for me to know—particularly, in what County it lies—how far it is from the Kanhawa in the nearest part—& from the mouth of Cole river, where it forms its ju[n]ction with the latter.
A Letter directed to any of your acquaintances in Fredericksburg or Richmond, with a request to put it into the post office, will be sure of getting to hand—other conveyances, more than probable will be precarious. I am—Sir Your most obt Servant

G: Washington

